[Letter Head] Ex. 16 November 16, 2010 SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E., Mail Stop 7010 Washington, D.C. 20549 Re:Advanced Mineral Technologies, Inc. (the “Company”) Form 8-K/A Item 4.01 (the “Report”) Gentlemen: We have read the above referenced Report filed by the Company.We do not disagree with the statements made by the Company in the Report and authorize the Company to file a copy of this letter as an exhibit to the Report. /s/Chisholm, Bierwolf, Nilson & Morrill Chisholm, Bierwolf, Nilson & Morrill, LLC Bountiful, UT
